 Case 1:20-cv-02885-BMC Document 15 Filed 08/06/20 Page 1 of 2 PageID #: 50




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                 x
                                                 :
LEAH ROTTENBERG,                                 :
                                                 :   Case No. 1:20-cv-02885-BMC
                                                 :
                               Plaintiff,        :   NOTICE OF SETTLEMENT WITH
       vs.                                       :   DEFENDANT EQUIFAX INFORMATION
                                                 :   SERVICES, LLC
EQUIFAX INFORMATION SERVICES,                    :
LLC, TRANS UNION, LLC, and                       :
SYNCHRONY BANK,                                  :
                                                 :
                               Defendants.       :
                                                 :
                                                 :
                                                 x


       Plaintiff Leah Rottenberg (“Plaintiff”) hereby notifies the Court that the present case has

been settled between Plaintiff and Defendant Equifax Information Services, LLC, (collectively,

the “parties”), and states as follows:

       1.      A settlement agreement is in the process of being finalized between the parties.

Once the settlement agreement is fully executed, and Plaintiff has received the consideration

required, the parties will respectfully request that the case be dismissed and closed.

       2.      The parties respectfully request that the Court stay this action as to Defendant

Equifax Information Services, LLC and adjourn all deadlines and conferences.

DATED: August 6, 2020                         COHEN & MIZRAHI LLP
                                              EDWARD Y. KROUB


                                                              /s/ Edward Y. Kroub
                                                             EDWARD Y. KROUB
Case 1:20-cv-02885-BMC Document 15 Filed 08/06/20 Page 2 of 2 PageID #: 51




                                  EDWARD Y. KROUB
                                  300 Cadman Plaza West, 12th Floor
                                  Brooklyn, NY 11201
                                  Telephone: 929/575-4175
                                  929/575-4195 (fax)
                                  edward@cml.legal

                                  Attorneys for Plaintiff




                                   -2-
